                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FELICITA SANCHEZ-GARCIA,
           Plaintiff                           :
      v.                                       :
                                               :       CIVIL ACTION
UNITED STATES OF AMERICA, et al.,              :
          Defendants.                          :
                                               :
UNITED STATES OF AMERICA,                      :
          Defendant /                          :
          Third-Party Plaintiff                :       NO. 17-5387
     v.                                        :
                                               :
TACONY 19135, LLC and                          :
CITY OF PHILADELPHIA,                          :
           Third-Party Defendants.             :

                                             ORDER
       AND NOW, this 13th day of March, 2019, upon consideration of Plaintiff’s Motion to

Enforce Settlement (Doc. 27), and Defendant’s Response thereto (Doc. 28), as referred to this

Court for a final decision (Doc. 30) by the Honorable Michael M. Baylson pursuant to Local

Rule 72.1(e), given the positions of the parties as set out in their papers, and for reasons set forth

in the accompanying memorandum opinion, IT IS HEREBY ORDERED that the motion is

GRANTED IN PART such that:

       1. Counsel for Plaintiff shall not be required to sign the settlement agreement.

       2. Defendant United States shall tender payment directly to Sanchez-Garcia in the

           amount of $17,500.00 within fourteen (14) days of this Order.

       3. Upon receipt of payment from the United States, Sanchez-Garcia shall make

           immediate payment to her counsel in accordance with the terms of her contingency

           fee agreement, but at a sum not to exceed 25% of the $17,500.00 settlement amount.
                       BY THE COURT:


Date: March 13, 2019   /s/ David R. Strawbridge, USMJ
                       DAVID R. STRAWBRIDGE
                       UNITED STATES MAGISTRATE JUDGE
